STATE OF LOUISIANA

                   COURT OF APPEAL, FIRST CIRCUIT

STATE       OF      LOUISIANA                                                                                   NO.     2022       KW       0172


VERSUS


WILLIAM            VERLANDER                                                                                    APRIL         22,        2022




In    Re:             William                  Verlander,                 applying              for             supervisory                 writs,

                      22nd               Judicial             District               Court,          Parish            of     Washington,

                      No.           unknown.




BEFORE:               WHIPPLE,                 C. J.,         PENZATO AND                HESTER,           JJ.


        WRIT          GRANTED.                      When       the       defendant               is    continued                  in    custody
subsequent                to         an       arrest,          an    indictment                 or     information                     shall       be

filed within thirty days of the arrest if the defendant is being
held        for       a    misdemeanor                    and       within             sixty         days         of    the        arrest           if
                                                                                                       See       La.        Code       Crim.        P.
the defendant                       is being held for a                             felony.
art.        701( B)(          1)(    a) (      2021       La.       Acts        No.       252, §           1,     effective             January
1,     2022).             Relator                  has    been           in        the     custody              of     the        Washington

Parish           Jail           since          August           2021.                The      record             of     the       Washington

Parish        Clerk             of       Court       does       not           show       that    relator               has    been          billed
or     arraigned                     on       the        charges              at       issue          in        his     motion               to     be
released.                 Lower               courts       must          accept          and     consider              pro        se     filings
from        represented                       defendants                 in     a     pre -verdict                context              whenever


doing         so      will               not       lead        to        confusion              at     trial.               See        State        v.

Thibodeaux,                     2017- 0705 (                  La.         12/       6/ 17),          236         So. 3d           1253 (          per

curiam);              State              ex    rel.       Dyer       v.         State,          2011- 1648 (                La.     9/ 30/ 11),
71    So. 3d        270.             Accordingly,                   the        district          court            is    ordered              to    act
on    relator'            s     pro           se    motion          to        be     released          pursuant               to       La.        Code

Crim.         P.      art.               701( B),         if        it        has      not      already               done        so,        on     or

before         May        9,         2022.           The        court          is      also      ordered               to    consider              and

act     on         relator'              s    pro    se       motion            for      preliminary                   examination.                  A

copy        of      the             district             court'      s        rulings           on    the         motions              at     issue
herein           shall              be       filed       in    this           court        on    or    before               May    16,        2022.

A    copy        of       relator'             s    original             writ         application                will        be     forwarded
to    the     district                   court' s         clerk          of     court.


                                                                          VGW

                                                                          AHP
                                                                          CHH




COURT        OF     APPEAL,                  FIRST       CIRCUIT




            DEPUTY            CLERK           OF    COURT
                      FOR           THE       COURT